DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 9, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 8, 9, and 17, the claim limitations state “wherein the operations further comprise: based on a determination that the data buffer is less than half full, reducing the number of data entries to skip” and “wherein the operations further comprise: based on a determination that the data buffer is more than half full, increasing the number of data entries to skip”, but Paragraph [0034] of Applicant’s Specification filed 05/19/2020 states that when the data buffer is less than half full then more symbols are skipped, while when the data buffer is more than half full then fewer symbols are skipped. Thus, the claim limitations contradict Applicant’s Specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 10, and 18, the claim limitations “being an even multiple of the number of columns” is considered indefinite because it is unclear what an even multiple of a number is (i.e. is it when the multiple of a number is divisible by 2 or when the multiplier of the number to calculate the multiple is an even number). 
Paragraph [0051] of Applicant’s Specification filed 05/19/2020 states that a request to skip two data entries is not an even multiple of four columns in a data buffer. 
Thus, it is not clear how an “even” multiple is being defined since it is not clear how two is considered to be “not an even multiple”. For the purposes of examination, an “even” multiple will be any number that is even, whereas “not being an even multiple” of claims 1, 10, and 18 will be interpreted as any number that is odd. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 1-7, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2009/0086874) in view of Teo (US 2005/0188146).

Regarding claim 1, Wang teaches a system (Figs. 1 & 3, Buffer System Embodiment) comprising: a data buffer circuit (Figs. 1 & 3, 18, Elastic Buffer) that is configured to buffer data in a data buffer that comprises a number of columns including a first column and a second column (Fig. 2 Timing Chart of Embodiment; Paragraph 0033, A SKIP ordered-set 21 (a COM character of Transition Data 1 in second column followed by three SKIP characters, which includes the SKIP character of Transition Data 2 in second column and the two SKIP characters in third column of transition data)); and a lane shifter circuit (Fig. 3, 350, Pointer Synchronizer) that is configured to perform operations comprising: detecting that a symbol in the data buffer is a skip request with a corresponding number of data entries in the data buffer to skip (Paragraph 0036, Symbol storage 300 stores these incoming symbols in successive order so that elastic buffer 18 can read these symbols in the order that they were received), the number of data entries to skip not being an even multiple of the number of columns (Paragraph 0031, SKIP ordered-set includes at least four control symbols (a COM character followed by three SKIP characters; the SKIP is the "don't care" character, hence the name "SKIP")… Paragraph 0040, Removing one SKIP operation is implemented in the write processor 310 and adding one SKIP operation is implemented in the read processor 320); and in response to the Fig. 3, Read Pointer 340; Paragraph 0036, for every read clock cycle, a read pointer may need to be incremented twice for appropriately reading the two corresponding symbols out of the two storage elements of symbol storage 300) by a first amount (Paragraph 0040, Removing one SKIP operation is implemented in the write processor 310 and adding one SKIP operation is implemented in the read processor 320.  Two pointers (write and read) control the write and read operations); and modifying a second pointer by a second amount (Fig. 3, Write Pointer 330; Paragraph 0040, write pointer generation unit 330 generates a binary code to point to the next location to be written to in symbol storage 300), the second amount (Paragraph 0040, Removing one SKIP operation is implemented in the write processor 310 and adding one SKIP operation is implemented in the read processor 320) being different from the first amount (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17).
Wang teaches a data buffer that has both read and write pointers for different columns. Wang does not explicitly teach wherein the first pointer corresponds to the first column and the second pointer corresponds to the second column. 
Teo teaches in response to the skip request: modifying a first pointer for the first column by a first amount (Fig. 1, Read Pointer 40 pointing to Column Y); and modifying a second pointer (Fig. 1, Write Pointer 22 pointing to Column W; Paragraph 0028, the write pointer 22 is incremented by one to point to a next memory location 20 in the sequence for writing) for the second column by a second amount (Fig. 1, Set of columns, See Figs. 5A and 5B; Paragraph 0047, FIG. 5A shows four skewed data streams.  Portions of the data streams to the left of the write pointers P are received in the FIFO modules 6), the second amount being different from the first amount (Paragraph 0031, When the read-double-inc signal 54 is asserted, the value stored in the read pointer 40 is incremented by a value of two instead of a value of one as previously described, after a read operation… read pointer 40 is advanced by two memory locations, which has the effect of skipping over one memory location). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Teo and include the first pointer pointing to a first column of the data buffer and the second pointer pointing to a second column of the data buffer.   
One of ordinary skill in the art would be motivated to make the modifications in order to keep the read and write pointers at a set distance from each other in the data buffer, thus preventing buffer underflow/overflow errors (See Teo: Paragraph 0034).

Regarding claim 2, Wang in view of Teo teaches the system of claim 1. Wang teaches wherein: the number of columns of the data buffer (Fig. 2); and the number of data entries to skip is less than four (Paragraph 0033, SKIP ordered-set 21 (a COM character of Transition Data 1 in second column followed by three SKIP characters, which includes the SKIP character of Transition Data 2 in second column and the two SKIP characters in third column of transition data) is moving across the parallel interface at write clock 13). Wang does not explicitly teach wherein the number of columns is four. 
Paragraph 0026, the memory bank 8 may include more or less than thirty-two memory locations 20). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Teo and include four data columns in the data buffer.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to adjust the data buffer capacity based on user preferences and specifications, thus allowing versatility and financial considerations when designing the system.

Regarding claim 3, Wang in view of Teo teaches the system of claim 1. Wang teaches wherein the first amount is one more than the second amount (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17). 

Regarding claim 4, Wang in view of Teo teaches the system of claim 1. Wang teaches wherein: the first amount of two (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17); and Paragraph 0056, counter may effectively increment when receiving an asserted write pointer enable signal 402 from write processor 310). 

Regarding claim 5, Wang in view of Teo teaches the system of claim 1. Wang teaches wherein: the first amount is one (Paragraph 0040, adding one SKIP operation is implemented in the read processor 320); and the second amount is zero (Paragraph 0045, de-assert the write pointer enable signal 402 for one write clock cycle to stop the write operation and the write pointer increment from incrementing so that the SKIP signal is not stored in symbol storage 300).

Regarding claim 6, Wang in view of Teo teaches the system of claim 1. Wang teaches wherein: the first pointer is a first read pointer for the first column (Paragraph 0039, Read pointer generation unit 340 also receives read clock 17 and can update the read pointer position upon determining that read processor 320 has accessed symbols from symbol storage 300); the second pointer (Fig. 3, 340, Read Pointer Generation); and a single write pointer is used for the data buffer, the single write pointer able to point to any of the locations of the data buffer (Paragraph 0055, Write pointer generation unit 330, which operates at write clock 13, controls the write pointer location according to symbol storage 300… Paragraph 0056, Write binary pointer 404 addresses the location within symbol storage 300 and Gray code pointer 602 synchronizes the write pointer into the read clock domain). Wang does not explicitly teach the second pointer being a second read pointer. 
Fig. 1, Read Pointer 40 pointing to Column Y & Fig. 2, Lane 0); the second pointer for the second column is a second read pointer for the second column (Fig. 1, Write Pointer 22 pointing to Column W & Fig. 2, Lane 1, i.e. multiple read pointers in different lanes; Paragraph 0028, the write pointer 22 is incremented by one to point to a next memory location 20 in the sequence for writing); and a single write pointer is used for the data buffer, the single write pointer able to point to any of the columns of the data buffer (Fig. 1, Write Pointer 22 pointing to Column W; Paragraph 0028, the write pointer 22 is incremented by one to point to a next memory location 20 in the sequence for writing).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Teo and include the first pointer pointing to a first column of the data buffer and the second pointer is a read pointer of a second lane pointing to a second column of the data buffer.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of increasing the number of data buffer lanes, each containing separate data buffer columns, thus increasing the data holding capacity of the system (See Teo: Paragraph 0007).

Regarding claim 7, Wang in view of Teo teaches the system of claim 6. Wang teaches wherein the operations further comprise: determining the first amount based on the single write pointer and the first read pointer (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17).

Regarding claim 10, Wang teaches a method (Figs. 1 & 3, Buffer System Embodiment) comprising: receiving, via a network (Paragraph 0031, transmitter on the remote end periodically transmits a special symbol sequence called the SKIP ordered-set), a skip request that indicates a number of data entries in a data buffer to skip (Figs. 1 & 3, 18, Elastic Buffer), the data buffer comprising a number of columns including a first column and a second column (Fig. 2 Timing Chart of Embodiment; Paragraph 0033, A SKIP ordered-set 21 (a COM character of Transition Data 1 in second column followed by three SKIP characters, which includes the SKIP character of Transition Data 2 in second column and the two SKIP characters in third column of transition data)); the number of data entries to skip not being an even multiple of the number of columns (Paragraph 0036, Symbol storage 300 stores these incoming symbols in successive order so that elastic buffer 18 can read these symbols in the order that they were received… Paragraph 0031, SKIP ordered-set includes at least four control symbols (a COM character followed by three SKIP characters; the SKIP is the "don't care" character, hence the name "SKIP")… Paragraph 0040, Removing one SKIP operation is implemented in the write processor 310 and adding one SKIP operation is implemented in the read processor 320); and in response to the skip request: modifying a first pointer (Fig. 3, Read Pointer 340; Paragraph 0036, for every read clock cycle, a read pointer may need to be incremented twice for appropriately reading the two corresponding symbols out of the two storage elements of symbol storage 300) by a first amount (Paragraph 0040, Removing one SKIP operation is implemented in the write processor 310 and adding one SKIP operation is implemented in the read processor 320.  Two pointers (write and read) control the write and read operations); and modifying a second pointer by a second amount (Fig. 3, Write Pointer 330; Paragraph 0040, write pointer generation unit 330 generates a binary code to point to the next location to be written to in symbol storage 300), the second amount (Paragraph 0040, Removing one SKIP operation is implemented in the write processor 310 and adding one SKIP operation is implemented in the read processor 320) being different from the first amount (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17).
Wang teaches a data buffer that has both read and write pointers for different columns. Wang does not explicitly teach wherein the first pointer corresponds to the first column and the second pointer corresponds to the second column. 
Teo teaches in response to the skip request: modifying a first pointer for the first column by a first amount (Fig. 1, Read Pointer 40 pointing to Column Y); and modifying a second pointer (Fig. 1, Write Pointer 22 pointing to Column W; Paragraph 0028, the write pointer 22 is incremented by one to point to a next memory location 20 in the sequence for writing) for the second column by a second amount (Fig. 1, Set of columns, See Figs. 5A and 5B; Paragraph 0047, FIG. 5A shows four skewed data streams.  Portions of the data streams to the left of the write pointers P are received in the FIFO modules 6), the second amount being different from the first amount (Paragraph 0031, When the read-double-inc signal 54 is asserted, the value stored in the read pointer 40 is incremented by a value of two instead of a value of one as previously described, after a read operation… read pointer 40 is advanced by two memory locations, which has the effect of skipping over one memory location). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Teo and include the first pointer pointing to a first column of the data buffer and the second pointer pointing to a second column of the data buffer.   
One of ordinary skill in the art would be motivated to make the modifications in order to keep the read and write pointers at a set distance from each other in the data buffer, thus preventing buffer underflow/overflow errors (See Teo: Paragraph 0034).

Regarding claim 11, Wang in view of Teo teaches the method of claim 10. Wang teaches wherein: the number of columns of the data buffer (Fig. 2); and the number of data entries to skip is less than four (Paragraph 0033, SKIP ordered-set 21 (a COM character of Transition Data 1 in second column followed by three SKIP characters, which includes the SKIP character of Transition Data 2 in second column and the two SKIP characters in third column of transition data) is moving across the parallel interface at write clock 13). Wang does not explicitly teach wherein the number of columns is four. 
Teo teaches wherein the number of columns is four (Paragraph 0026, the memory bank 8 may include more or less than thirty-two memory locations 20). 

One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of being able to adjust the data buffer capacity based on user preferences and specifications, thus allowing versatility and financial considerations when designing the system.

Regarding claim 12, Wang in view of Teo teaches the method of claim 10. Wang teaches wherein the first amount is one more than the second amount (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17).

Regarding claim 13, Wang in view of Teo teaches the method of claim 10. Wang teaches wherein: the first amount of two (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17); and the second amount is one (Paragraph 0056, counter may effectively increment when receiving an asserted write pointer enable signal 402 from write processor 310).

Regarding claim 14, Wang in view of Teo teaches the method of claim 10. Wang teaches wherein: the first amount is one (Paragraph 0040, adding one SKIP operation is implemented in the read processor 320); and the second amount is zero (Paragraph 0045, de-assert the write pointer enable signal 402 for one write clock cycle to stop the write operation and the write pointer increment from incrementing so that the SKIP signal is not stored in symbol storage 300).

Regarding claim 15, Wang in view of Teo teaches the method of claim 10. Wang teaches wherein: the first pointer is a first read pointer for the first column (Paragraph 0039, Read pointer generation unit 340 also receives read clock 17 and can update the read pointer position upon determining that read processor 320 has accessed symbols from symbol storage 300); the second pointer (Fig. 3, 340, Read Pointer Generation); and a single write pointer is used for the data buffer, the single write pointer able to point to any of the locations of the data buffer (Paragraph 0055, Write pointer generation unit 330, which operates at write clock 13, controls the write pointer location according to symbol storage 300… Paragraph 0056, Write binary pointer 404 addresses the location within symbol storage 300 and Gray code pointer 602 synchronizes the write pointer into the read clock domain). Wang does not explicitly teach the second pointer being a second read pointer. 
Teo teaches wherein: the first pointer for the first column is a first read pointer for the first column (Fig. 1, Read Pointer 40 pointing to Column Y & Fig. 2, Lane 0); the second pointer for the second column is a second read pointer for the second column (Fig. 1, Write Pointer 22 pointing to Column W & Fig. 2, Lane 1, i.e. multiple read pointers in different lanes; Paragraph 0028, the write pointer 22 is incremented by one to point to a next memory location 20 in the sequence for writing); and a single write pointer is used for the data buffer, the single write pointer able to point to any of the columns of the data buffer (Fig. 1, Write Pointer 22 pointing to Column W; Paragraph 0028, the write pointer 22 is incremented by one to point to a next memory location 20 in the sequence for writing).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Teo and include the first pointer pointing to a first column of the data buffer and the second pointer is a read pointer of a second lane pointing to a second column of the data buffer.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of increasing the number of data buffer lanes, each containing separate data buffer columns, thus increasing the data holding capacity of the system (See Teo: Paragraph 0007)

Regarding claim 16, Wang in view of Teo teaches the method of claim 15. Wang teaches wherein the operations further comprise: determining the first amount based on the single write pointer and the first read pointer (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17).

Regarding claim 18, Wang teaches a non-transitory machine-readable medium that stores instructions that, when executed by one or more processors (Figs. 1 & 3, Buffer System Embodiment), cause the one or more processors to perform operations comprising: receiving, via a network (Paragraph 0031, transmitter on the remote end periodically transmits a special symbol sequence called the SKIP ordered-set), a skip request that indicates a number of data entries in a data buffer to skip (Figs. 1 & 3, 18, Elastic Buffer), the data buffer comprising a number of columns including a first column and a second column (Fig. 2 Timing Chart of Embodiment; Paragraph 0033, A SKIP ordered-set 21 (a COM character of Transition Data 1 in second column followed by three SKIP characters, which includes the SKIP character of Transition Data 2 in second column and the two SKIP characters in third column of transition data)); the number of data entries to skip not being an even multiple of the number of columns (Paragraph 0036, Symbol storage 300 stores these incoming symbols in successive order so that elastic buffer 18 can read these symbols in the order that they were received… Paragraph 0031, SKIP ordered-set includes at least four control symbols (a COM character followed by three SKIP characters; the SKIP is the "don't care" character, hence the name "SKIP")… Paragraph 0040, Removing one SKIP operation is implemented in the write processor 310 and adding one SKIP operation is implemented in the read processor 320); and in response to the skip request: modifying a first pointer (Fig. 3, Read Pointer 340; Paragraph 0036, for every read clock cycle, a read pointer may need to be incremented twice for appropriately reading the two corresponding symbols out of the two storage elements of symbol storage 300) by a first amount (Paragraph 0040, Removing one SKIP operation is implemented in the write processor 310 and adding one SKIP operation is implemented in the read processor 320.  Two pointers (write and read) control the write and read operations); and modifying a second pointer by a second amount (Fig. 3, Write Pointer 330; Paragraph 0040, write pointer generation unit 330 generates a binary code to point to the next location to be written to in symbol storage 300), the second amount (Paragraph 0040, Removing one SKIP operation is implemented in the write processor 310 and adding one SKIP operation is implemented in the read processor 320) being different from the first amount (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17).
Wang teaches a data buffer that has both read and write pointers for different columns. Wang does not explicitly teach wherein the first pointer corresponds to the first column and the second pointer corresponds to the second column. 
Teo teaches in response to the skip request: modifying a first pointer for the first column by a first amount (Fig. 1, Read Pointer 40 pointing to Column Y); and modifying a second pointer (Fig. 1, Write Pointer 22 pointing to Column W; Paragraph 0028, the write pointer 22 is incremented by one to point to a next memory location 20 in the sequence for writing) for the second column by a second amount (Fig. 1, Set of columns, See Figs. 5A and 5B; Paragraph 0047, FIG. 5A shows four skewed data streams.  Portions of the data streams to the left of the write pointers P are received in the FIFO modules 6), the second amount being different from the first amount (Paragraph 0031, When the read-double-inc signal 54 is asserted, the value stored in the read pointer 40 is incremented by a value of two instead of a value of one as previously described, after a read operation… read pointer 40 is advanced by two memory locations, which has the effect of skipping over one memory location). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the medium to incorporate the teachings of Teo and include the first pointer pointing to a first column of the data buffer and the second pointer pointing to a second column of the data buffer.   
One of ordinary skill in the art would be motivated to make the modifications in order to keep the read and write pointers at a set distance from each other in the data buffer, thus preventing buffer underflow/overflow errors (See Teo: Paragraph 0034).

Regarding claim 19, Wang in view of Teo teaches the medium of claim 18. Wang teaches wherein: the number of columns of the data buffer (Fig. 2); and the number of data entries to skip is less than four (Paragraph 0033, SKIP ordered-set 21 (a COM character of Transition Data 1 in second column followed by three SKIP characters, which includes the SKIP character of Transition Data 2 in second column and the two SKIP characters in third column of transition data) is moving across the parallel interface at write clock 13). Wang does not explicitly teach wherein the number of columns is four. 
Teo teaches wherein the number of columns is four (Paragraph 0026, the memory bank 8 may include more or less than thirty-two memory locations 20). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the medium to incorporate the teachings of Teo and include four data columns in the data buffer.   


Regarding claim 20, Wang in view of Teo teaches the medium of claim 18. Wang teaches wherein the first amount is one more than the second amount (Paragraph 0050, When the request of adding a SKIP symbol has been asserted and a SKIP ordered-set is read out, read processor 320 has the ability to add one SKIP symbol to compensate for the frequency difference between the write clock and the read clock.  This allows the write clock 13 to be slower than the read clock 17). 

Claims 8, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2009/0086874) in view of Teo (US 2005/0188146) in further view of Chen (US 2018/0004686).

Regarding claim 8, Wang in view of Teo teaches the device of claim 1. Wang teaches when the data buffer is less than a threshold, reducing the number of skips (Paragraph 0058, read pointer generation unit 340 can assert add SKIP request signal 503 when the symbol number in elastic buffer is less than a pre-defined value; i.e. reducing the number of skips by using the skips). Wang does not explicitly teach wherein the operations further comprise: 
Chen teaches wherein the operations further comprise: based on a determination that the data buffer is less than half full (Paragraph 0046, increase toward a predetermined condition chosen for the elastic buffer implementation (such as a half-full condition)), reducing the number of data entries to skip (Paragraph 0046, When the fill status of buffer 351 is trending to potentially underflow, elastic buffer 350 may refrain from reading the contents of buffer 351… elastic buffer 350 may generate a skip ordered set locally, and may drive the locally-generated skip ordered set onto data output 355).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Chen and driving the skips during a buffer less than half-full underflow condition (in effect reducing the total number of skips in the buffer).   
One of ordinary skill in the art would be motivated to make the modifications in order to prevent a buffer underflow error during data transfer (See Chen: Paragraph 0046). 

Regarding claim 9, the combination of Wang/Teo/Chen teaches the device of claim 9. Wang teaches when the data buffer is greater than a threshold, increasing the number of skips (Paragraph 0058, write pointer generation unit 330 can assert remove SKIP request signal 403 when the symbol number in elastic buffer 18 is more than a pre-defined value). Wang does not explicitly teach wherein the operations further comprise: based on a determination that the data buffer is more than half full, increasing the number of data entries to skip.
Paragraph 0045, when the fill status of buffer 351 is trending to potentially overflow, elastic buffer 350 may refrain from writing one or more symbols of the skip ordered set into buffer 351.  The write pointer may correspondingly refrain from advancing).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Chen and not driving the skips during a buffer more than half-full overflow condition (in effect increasing the number of skips in the buffer).   
One of ordinary skill in the art would be motivated to make the modifications in order to prevent a buffer overflow error during data transfer (See Chen: Paragraph 0045). 

Regarding claim 17, Wang in view of Teo teaches the method of claim 10. Wang teaches when the data buffer is less than a threshold, reducing the number of skips (Paragraph 0058, read pointer generation unit 340 can assert add SKIP request signal 503 when the symbol number in elastic buffer is less than a pre-defined value; i.e. reducing the number of skips by using the skips). Wang does not explicitly teach further comprising: based on a determination that the data buffer is less than half full, reducing the number of data entries to skip.
Chen teaches further comprising: based on a determination that the data buffer is less than half full (Paragraph 0046, increase toward a predetermined condition chosen for the elastic buffer implementation (such as a half-full condition)), reducing the number of data entries to skip (Paragraph 0046, When the fill status of buffer 351 is trending to potentially underflow, elastic buffer 350 may refrain from reading the contents of buffer 351… elastic buffer 350 may generate a skip ordered set locally, and may drive the locally-generated skip ordered set onto data output 355).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the medium to incorporate the teachings of Chen and driving the skips during a buffer less than half-full underflow condition (in effect reducing the total number of skips in the buffer).   
One of ordinary skill in the art would be motivated to make the modifications in order to prevent a buffer underflow error during data transfer (See Chen: Paragraph 0046). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US PGPUB 2010/0082910 discloses a FIFO buffer with both write and read pointer addressing in conjunction with a skipping parameter (See Paragraph [0025]). 

US PGPUB 2007/0177701 discloses a multi-lane FIFO buffer with read and write pointers that are addressed to different columns of the buffer and a skip symbol transmission (See Paragraph [0031]). 

US Patent 8,611,173 discloses a buffer containing multiple rows and columns with that correspond to pointer positions (See Figure 1) wherein the pointer positions are modified based on a data word count value. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184